

115 HCON 44 IH: Recognizing the significance of Equal Pay Day to illustrate the disparity between wages paid to men and women.
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 44IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Ms. Frankel of Florida (for herself, Ms. DeLauro, Ms. Slaughter, Mr. Gutiérrez, Ms. Speier, Ms. Lee, Mr. Brendan F. Boyle of Pennsylvania, Ms. Norton, Mrs. Carolyn B. Maloney of New York, Mr. Tonko, Ms. Schakowsky, Mr. Pocan, Mr. Grijalva, Mr. O'Halleran, Mrs. Dingell, Ms. Tsongas, Mr. Thompson of California, Ms. DelBene, Ms. Wasserman Schultz, Mr. Takano, Mr. McEachin, Mr. Beyer, Ms. Sinema, Ms. Sánchez, Ms. Castor of Florida, Mr. Cárdenas, Ms. Clarke of New York, Ms. Rosen, Mr. Meeks, Mr. Carbajal, Mr. Himes, Mr. Clay, Mr. Hastings, Mr. Serrano, Mrs. Napolitano, Ms. Plaskett, Mr. Suozzi, Mr. Cartwright, Mr. Ruppersberger, Mr. Krishnamoorthi, Mrs. Davis of California, Mr. Raskin, Ms. Pingree, Ms. Jackson Lee, Mr. Cicilline, Mr. Welch, Mr. Lowenthal, Ms. Velázquez, Ms. Adams, Ms. Titus, Mr. Conyers, Ms. Wilson of Florida, Mr. Keating, Mr. Loebsack, Mr. Scott of Virginia, Mr. Foster, Mr. Lawson of Florida, Mr. Schiff, Mr. Norcross, Ms. DeGette, Ms. McCollum, Ms. Brownley of California, Ms. Matsui, Mrs. Lawrence, Mr. Kind, Mr. Huffman, Mrs. Lowey, Mr. Ryan of Ohio, Mr. Correa, Ms. Maxine Waters of California, Mr. Brady of Pennsylvania, Ms. Fudge, Ms. Clark of Massachusetts, Mrs. Bustos, Mr. Cohen, Ms. Moore, Ms. Meng, Mr. Sarbanes, Mr. Swalwell of California, Ms. Michelle Lujan Grisham of New Mexico, Mr. Gallego, Mr. Polis, Mr. Pallone, Mr. Lynch, Mr. Nolan, Ms. Shea-Porter, Ms. Jayapal, Mr. Garamendi, and Ms. Kuster of New Hampshire) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONRecognizing the significance of Equal Pay Day to illustrate the disparity between wages paid to men
			 and women.
	
 Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in compensation for equal work on the basis of sex;
 Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;
 Whereas over 5 decades after the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note), Census Bureau data shows that women working full time, year round are paid an overall average of 80 cents for every dollar paid to men, while Asian-American women working full time, year round are paid 85 cents, African-American women working full time, year round are paid 63 cents, Hispanic women working full time, year round are paid 54 cents, American Indian and Alaska Native women working full time, year round are paid 58 cents, and Native Hawaiian and Pacific Islander women working full time, year round are paid 60 cents compared to White, non-Hispanic men;
 Whereas if current trends continue, on average, women will have to wait 42 years for equal pay, while African-American women will wait 107 years, and Hispanic women will wait 231 years;
 Whereas the wage gap collectively costs women employed full time in the United States more than $840 billion in annual lost wages, meaning families have less money to spend on goods and services that help drive economic growth;
 Whereas sex discrimination in education, hiring, and promotion has played a role in maintaining a work force segregated by sex;
 Whereas sex-based wage differentials— (1)depress employee wages and living standards necessary for their health and well-being;
 (2)reduce family incomes and contribute to the higher poverty rates among women and female-headed households;
 (3)prevent the effective and maximum utilization of available labor resources; and (4)constitute an unfair method of competition;
 Whereas opening traditionally male jobs to women and reducing occupational segregation by sex increases earnings for women;
 Whereas when women are paid fairly, families are stronger, businesses prosper, and American values and the economy are strengthened;
 Whereas fair pay strengthens the economic security of families and enhances retirement savings; Whereas nearly 2⁄3 of workers paid the minimum wage or less are women and the concentration of women in low-wage jobs is a significant contributor to the wage gap;
 Whereas women are less likely to be able to pay off their student loan debt promptly; for 2007–08 college graduates, women working full time had paid off 33 percent of their student loan debt on average, while men working full time had paid off 44 percent of their debt;
 Whereas over 60 percent of private sector workers report that their employers either prohibit or discourage them from discussing their pay, which keeps women from learning when they are the victims of pay discrimination and remedying that discrimination;
 Whereas April 4, 2017, is Equal Pay Day, marking the day that symbolizes how far into 2017 women must work until their pay from 2016 equals what men were paid in 2016 alone; and
 Whereas numerous national organizations have designated Tuesday, April 4, 2017, as Equal Pay Day to represent the additional time that women must work to compensate for the average 20 percent lower wages paid to women last year: Now, therefore, be it
	
 That the Congress recognizes the significance of Equal Pay Day to illustrate the disparity between wages paid to men and women, and its impact on women, families, and the Nation.
		